Citation Nr: 0305530	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  00-20 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The veteran had active military service from March 1989 to 
February 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  This case was remanded by the Board 
in August 2001 for further development; it was returned to 
the Board in February 2003.


FINDING OF FACT

The veteran does not have PTSD.


CONCLUSION OF LAW

The veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was signed into law.  This 
liberalizing law is applicable to the veteran's claim.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  But see Dyment v. 
Principi, 287 F.3d 1377 (2002) ("the inference is nearly 
inescapable that section 3(a) of the VCAA ... was not intended 
to be given retroactive effect").  

On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, the final regulations 
are effective November 9, 2000, and "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

The Board notes that the RO, in denying service connection 
for PTSD, considered this claim on the merits.  Moreover, 
after review of the record, the Board concludes that VA's 
duties under both the VCAA and the new regulations have been 
fulfilled.

The record reflects that the veteran was provided in 
September 1999 with notice of the August 1999 rating decision 
from which the current appeal originates.  He was provided a 
statement of the case in March 2000 which notified him of the 
issue addressed, the evidence considered, the adjudicative 
action taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.  The 
veteran thereafter perfected his appeal of this issue.  In 
December 1998, the veteran was advised of the elements 
necessary to establish service connection for PTSD.  He was 
requested to provide a description of the stressful events 
upon which his claim for service connection for PTSD was 
based, and was advised to submit any private medical records 
relevant to his claim.  He was advised that VA would obtain 
any pertinent VA medical records identified by him.  In a 
February 2001 letter, the RO advised the veteran of the VCAA, 
informed him of the evidence necessary to substantiate his 
claim, and advised him of what evidence he was responsible 
for submitting and what evidence VA would obtain on his 
behalf.  In September 2001 correspondence, the RO again 
explained to the veteran the respective duties of VA and of 
the veteran in obtaining evidence in connection with his 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Board notes that a February 2001 supplemental statement 
of the case provided the veteran with the statutory 
provisions of the VCAA and that a November 2002 supplemental 
statement of the case provided him with the regulations 
implementing the VCAA.

The Board notes that on June 18, 1999, during the pendency of 
this appeal, 38 C.F.R. § 3.304(f) was amended, effective 
March 7, 1997, to provide:  Service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  64 Fed. Reg. 32,807-32,808 (1999).  In 
addition, on March 7, 2002, 38 C.F.R. § 3.304(f) was again 
amended with respect to the type of evidence that may be 
relevant in corroborating a veteran's statement regarding the 
occurrence of a stressor in claims for service connection of 
PTSD resulting from personal assault.  See 67 Fed. Reg. 
10,330 (2002).  The Board notes that the veteran was provided 
with the relevant provisions of 38 C.F.R. § 3.304(f), as 
amended, in the November 2002 supplemental statement of the 
case.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed, and that the veteran is aware, through 
the December 1998, February 2001 and September 2001 
correspondences from VA, of which evidence would be obtained 
by him and which evidence would be retrieved by VA.  The 
Board concludes that the statement of the case and 
supplemental statements of the case informed the veteran of 
the information and evidence needed to substantiate his 
claim.  It is clear from submissions by and on behalf of the 
veteran that he is conversant with the legal requirements in 
this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran were either obtained by the 
RO or submitted by the veteran.  The Board acknowledges that 
October 2001 VA treatment notes indicate that the veteran was 
apparently scheduled to attend a psychological evaluation in 
connection with a claim for disability benefits from the 
Social Security Administration (SSA).  Notably, however, 
there is no indication that the veteran was thereafter 
examined by SSA with respect to any mental disorder, or that 
SSA otherwise has any records that are germane to the instant 
claim, and the Board points out that the veteran has not at 
any point informed the Board or the RO that he has applied 
for SSA disability benefits, or otherwise requested that VA 
obtain any records from SSA.  Nor has the veteran's 
representative suggested the existence of any records held by 
SSA that are relevant to the instant claim, or requested that 
VA obtain any records from SSA.  The Board therefore finds 
that further development for the purpose of obtaining any 
records that SSA might have for the veteran is not warranted.

The Board notes that the veteran, in his VA Form 9 of 
September 2000, requested a hearing before a traveling member 
of the Board.  Thereafter, and in light of his failure in 
December 2000 to appear for a hearing before a hearing 
officer, the RO contacted the veteran's representative to 
obtain clarification as to whether the veteran still desired 
a travel Board hearing.  In response, the representative 
indicated that the veteran wanted his case sent to the Board.  
In January 2003, and in response to the RO's request for 
further clarification of his desire for a hearing, the 
veteran responded that he did not want to attend a hearing.  
His request for a hearing is therefore considered withdrawn.

The Board notes that the veteran was afforded VA examinations 
in connection with the instant claim in February 1999, June 
1999 and August 2002.  The veteran's representative, in March 
2003 and without any accompanying explanation, requested that 
an opinion be obtained from an independent medical expert.  
The necessity of obtaining such an opinion is left to the 
discretion of the Board.  See 38 U.S.C.A. § 7109 (West 2002); 
38 C.F.R. § 20.901(d) (2002); see also Bielby v. Brown, 7 
Vet. App. 260, 269 (1994).  In this case the Board believes 
that there is enough evidence in the record as it is 
presently constituted to decide the claim.  As will be 
discussed in further detail below, the instant case turns on 
whether the veteran has PTSD.  The record already contains 
three examination reports completed by psychiatrists, and the 
two more recent examinations were conducted by a board of two 
psychiatrists who have arrived at a consensus as to whether 
the veteran has PTSD.  The Board does not believe that the 
instant matter involves any complex or unusual questions, and 
the Board is consequently not persuaded by the 
representative's assertion that an independent medical 
opinion is required in this case.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be taken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board proceeding to the merits of his 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual background

Service medical records are negative for any reference to 
psychiatric complaints or findings.

On file are VA treatment records for March 1997 to February 
2002 which show that the veteran presented in October 1998 
with complaints including nightmares, irritability and 
forgetfulness; he was diagnosed with stress in personal life.  
In November 1998 he was diagnosed with depression and anxiety 
disorders (not otherwise specified), and with rule out PTSD 
after he reported seeing corpses and war casualties in 
service, and reported that a friend had been wounded in 
service.  In December 1998 a psychiatrist diagnosed the 
veteran with PTSD after he reported psychiatric symptoms 
relating to claimed service experiences.  In August 2000, the 
veteran's treating psychologist concluded that the veteran 
had PTSD based on events experienced in service as well as 
symptoms including nightmares, sleep problems, disassociative 
experiences, irritability and concentration difficulties.  
Thereafter, the treating psychologist continued to diagnose 
PTSD, but closed out the veteran's treatment in February 2002 
secondary to erratic attendance and poor treatment compliance 
by the veteran.

The veteran was afforded a VA examination in February 1999, 
at which time he indicated that a friend of his had lost a 
thumb in service and that when he brought this friend to the 
medical unit, he witnessed the casualties of war.  He also 
indicated that he was fearful of toxic gas attacks while in 
service and that he was almost the recipient of friendly fire 
by attack helicopters in service.  He indicated that his 
psychiatric problems had begun after witnessing a train 
accident after service.  His current psychiatric complaints 
included nightmares, sleep problems, irritability, appetite 
disturbances, and anxiety.  Following mental status 
examination of the veteran, the examiner diagnosed mild PTSD.

In a May 1999 statement, the psychiatrist who conducted the 
February 1999 examination indicated that he was aware that 
the RO had requested an examination of the veteran by a board 
of psychiatrists following the February 1999 examination.  He 
indicated that after again reviewing the veteran's claims 
file, he believed that the veteran had PTSD which was mild in 
nature.

The veteran was afforded a VA examination in June 1999, which 
was conducted by a board of two psychiatrists that included 
the psychiatrist who had conducted the February 1999 VA 
examination.  The veteran's noted symptoms included 
irritability, depression, nightmares and sleep disturbances, 
but after mental status examination and review of the claims 
file, the examiners diagnosed the veteran only with major 
depression.

On file is the report of an August 2002 examination of the 
veteran which was conducted by the same two psychiatrists as 
examined him in June 1999.  The examiners noted that they had 
reviewed the claims file, including the notes of the 
veteran's treating psychologist and psychiatrist.  The 
examiners noted that the veteran's complaints included 
nightmares, sleep problems and sensitivity to noise, but 
following mental status examination diagnosed the veteran 
only with depressive disorder.  The examiners concluded that 
the veteran did not meet the criteria to support a diagnosis 
of PTSD, and that he had not in the past met the criteria to 
support that diagnosis.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  Entitlement to service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1998).

On June 18, 1999, during the pendency of this appeal, 
§ 3.304(f) was amended, effective March 7, 1997, to provide:  
Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  64 Fed. Reg. 
32807-32808 (1999).

On March 7, 2002, 38 C.F.R. § 3.304(f) was again amended with 
respect to the type of evidence that may be relevant in 
corroborating a veteran's statement regarding the occurrence 
of a stressor in claims for service connection of PTSD 
resulting from personal assault.  See 67 Fed. Reg. 10,330 
(2002).

Although the February 1999 examiner initially and in May 1999 
believed that the veteran met the criteria for a diagnosis of 
PTSD, he thereafter apparently revisited his opinion and on 
further examination of the veteran in June 1999 and August 
2002 concluded that the veteran in fact had only a depressive 
disorder, and did not meet the criteria to support a 
diagnosis of PTSD.  The Board notes that his August 2002 
opinion is supported by the opinion of the companion 
psychiatrist who also examined the veteran in June 1999 and 
August 2002.  While the veteran's former treating 
psychiatrist and psychologist have diagnosed veteran with 
PTSD, the Board notes that this diagnosis was not based on a 
review of the veteran's claims file and medical history.  In 
any event, the Board finds that the opinions of the June 1999 
and August 2002 examiners are entitled to greater evidentiary 
weight as to the question of whether the veteran meets the 
criteria for a diagnosis of PTSD, since the referenced 
examinations were specifically scheduled for the purpose of 
determining whether the veteran had PTSD, and were conducted 
by two psychiatrists who arrived at a consensus opinion after 
reviewing all of the evidence on file, including the opinions 
of the veteran's former treating psychiatrist and 
psychologist.

Moreover, since the examiner who conducted the February 1999 
VA examination of the veteran conceded in August 2002 not 
only that the veteran did not meet the criteria to support a 
diagnosis of PTSD, but that the veteran had not met the 
criteria for that diagnosis in the past either, the Board 
finds that his February 1999 and May 1999 opinions to the 
effect that the veteran has PTSD are of no probative value.  
In light of the above, the Board concludes that the 
preponderance of the evidence is against the claim.  The 
evidence establishes that the veteran does not have PTSD.  
Entitlement to service connection for PTSD is therefore 
denied.


ORDER

Entitlement to service connection for PTSD is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

